Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Applicant states:
“a. Independent Claim 1 
Independent claim 1 has been amended and recites in part a food preparation appliance such that "at least one sensor configured to provide a sensor signal corresponding to a feeding quantity of an ingredient as the ingredient is fed into the food preparation container without the ingredient coming in contact with the sensor." (Emphasis added.) As described below in further detail Holt fails to disclose or suggest at least these recitations of independent claim 1. 
The Office Action, on page 4, stated that "Holt discloses a household appliance for preparing food (intended use as device is capable of receiving liquids and solids)." Applicant respectfully submits that Holt is non-analogous art, and, therefore, does not qualify as prior art under 35 U.S.C. § 102. To App. No. 16/293,095Atty Dkt No. 77357-290575be analogous, a reference must be (i) from the same field of endeavor as the claimed invention; or (ii) reasonably pertinent to the particular problem faced by the inventor. In re Bigio, 381 F.3d at 1325; In re Wood and Eversole, 599 F.2d 1032, 1036 (CCPA 1979). A reference is "reasonably pertinent" when it would "logically[] have commended itself to an inventor's attention in considering his problem." In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (citing In re Clay, 966 F.2d 656, 658-59 (Fed. Cir. 1992)). 
As stated in the second paragraph of Applicant's Specification, "The present disclosure relates to a household appliance, in particular a household food processor, for preparing food particularly by chopping, blending and/or heating the food in a food preparation container." Clearly, a system for preparing food is not from the same field of endeavor as measuring the volume of urine released from the body, the rate at which urine is voided, and the time it takes to complete a voiding event. Of this there can be no reasonable dispute. 
Thus, for the Office to rely on Holt, Holt must be reasonably pertinent to the problem. Applicant respectfully submits that Holt is not reasonably pertinent because it neither addresses the same problem nor serves the same purpose as the system recited by claim 1. 

Food preparation is not a voiding/urinating event. In contrast to urination, food preparation is not at risk of being premature or abnormal in clinical settings while the patient waits to be tested. Thus, this disclosure in Holt of measuring urine flow to diagnose abnormal urinary tract conditions does not address the same problem as the instant application, nor does it serve the same purpose. Accordingly, Holt would not have logically commended itself to the Applicant's attention. See In re Clay, 966 F.2d at 659. For at least these reasons, Holt is nonanalogous art. Being non-analogous, Holt is unavailable for use in a rejection of the instant claims under 35 U.S.C. § 102. 
For at least these reasons, claim 1 as amended defines over Holt. Accordingly, Applicant respectfully requests that these rejections of claim 1 under § 102 be reconsidered and withdrawn.” 

In response to applicant's argument that Holt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Holt is a device for measuring container capable of measuring liquids and solids (See Para. 37). The invention of the instant application is for a household food processor that measures feed rate of material inputted. Holt measures a property of a substance (ie: liquid or solid food) related to at least one of a flow rate of the substance into a container portion. Therefore, Holt is reasonably pertinent to the particular problem with which the applicant was concerned.  Furthermore, the examiner notes that the rejection of claim 1 is a 35 USC 102 rejection, and the argument against analogous art pertains to an obviousness analysis, which is not being applied here.  Rather under the 35 USC 102 rejeciton, the examiner is noting that the claimed subject .
Applicant additionally states:

“Independent claim 1 has been amended and now recites "at least one sensor configured to provide a sensor signal corresponding to a feeding quantity of an ingredient as the ingredient is fed into the food preparation container without the ingredient coming in contact with the sensor." (Emphasis added.) As shown in at least FIGS. 1 and 2 of Applicant's Specification reproduced below for ease of reference, sensor 2 of the present disclosure is disposed to be without contact with the ingredients being fed into the food preparation container 1.
Holt merely discloses sensors that are in contact with the urine. Holt states in paragraph [0050] that "at least one gap/channel/void/aperture 128 allows a controlled flow of the urine...from the non-sensing portion 126 into the sensing portion 124." Only after flowing into the sensor portion, the urine is measured (See e.g. [0050] or [0072]). However, Holt is silent as to the sensor of Holt measuring the passing urine without coming in contact with that sensor. In other words, Holt fails to disclose "at least one sensor configured to provide a sensor signal corresponding to a feeding quantity of an ingredient as the ingredient is fed into the food preparation container without the ingredient coming in contact with the sensor," as recited in the amended claim 1. As such, Holt fails to disclose each and every element of claim 1 as recited in claim 1. For at least these reasons, rejections of claim 1 over Holt should be withdrawn.”

However, Holt discloses a mechanical buffer between the urine, other fluid, and/or other substance entering the container portion 102 and the capacitive sensor 112 (or other sensor or sensing element) (See Para. 49) (See Para. 91) (See Claim 1). The mechanical buffer provides a barrier 

Applicant additionally states: 

“b. Independent Claim 13 
Independent claim 13 in its original form recites: 
13. A household appliance for preparing food comprising, a food preparation container configured to receive an ingredient for food preparation, an attachment configured to couple to the food preparation container and formed to include at least one sensor configured to cooperate with the food-98 - App. No. 16/293,095Atty Dkt No. 77357-290575preparation container to emit a sensor signal indicative of a feeding quantity of an ingredient as the ingredient is fed into the food preparation container, and a control device configured to determine the feeding quantity based on a sensor signal. 
At least for reasons similar to those discussed with respect to independent claim 1, Holt fails to disclose a "food preparation container" into which ingredients could be fed, as recited in claim 13. Separately, Holt states that "the electronics portion 104 includes a top surface 142 that serves as the bottom surface of the container portion 102 when the container portion does not include a bottom wall." (Holt, par. [0056].) Nevertheless, Holt fails to disclose putting a container of Holt below the funnel of Holt. In any event, Holt fails to disclose "an attachment configured to couple to the food preparation container and formed to include at least one sensor configured to cooperate with the food preparation container to emit a sensor signal indicative of a feeding quantity of an ingredient as the ingredient is fed into the food preparation container," as recited in claim 13. As such, claim 13 is inventive over Holt and these rejection of claim 13 under § 102 should be withdrawn.”

However, as clearly shown in Fig. 1A, Holt does disclose "an attachment (104) configured to couple to the food preparation container (102) and formed to include at least one sensor (112) configured to cooperate with the food preparation container (102) to emit a sensor signal indicative of a feeding quantity of an ingredient (liquid or solid) as the ingredient is fed into the food preparation container (See Para. 2) (See Claim 5)". (Also see Para. 40: “In other exemplary embodiments, the container portion 102 includes a bottom wall 133 having an interior surface and an exterior surface, such that the container portion can contain urine, another fluid, and/or 104.”). Therefore, this argument is not persuasive. 

Applicant additionally states:
 
“c. Independent Claim 21 
Independent claim 21 is new and recites such that: 
21. (New) A household appliance for preparing food, the household appliance comprising: a food preparation container configured to receive an ingredient for food preparation; 
at least one sensor configured to provide a sensor signal corresponding to a feed rate of the ingredient as the ingredient is fed into the food preparation container without the ingredient coming in contact with the sensor; 
and a control device communicatively coupled to the sensor and configured to receive the sensor signal therefrom, the control device being configured to output an indication to a user to adjust the feed rate in response to determining, based on the sensor signal, that the feed rate of the ingredient is one of greater than or less than a predefined feed rate. 

At least for reasons similar to those discussed with respect to independent claim 1, Holt fails to disclose a "food preparation container" into which ingredients are fed, as recited in claim 21 in the context of the claim. Separately, Holt is silent as to recitations of claim 21 to "at least one sensor configured to provide a sensor signal corresponding to a feed rate of the ingredient as the ingredient is fed into the food preparation container without the ingredient coming in contact with the sensor.
Still further, Holt fails to disclose or suggest "a control device communicatively coupled to the sensor and configured to receive the sensor signal therefrom, the control device being configured to output an indication to a user to adjust the feed rate in response to determining, based on the sensor signal, that the feed rate of the ingredient is one of greater than or less than a predefined feed rate," as recited in claim 21. Holt states, in paragraph [0058] that "the button can be pressed by the user to indicate the beginning and/or end of a voiding event during which measurement occurs." In other words, at best, Holt merely discloses user input that initiates a voiding event measurement. Nevertheless, Holt is silent as to the uroflowmetry device of Holt indicating to the user that their release of urine is either too fast or too slow. Indeed, such an indication would be wholly inconsistent with Holt's goal of measuring a natural voiding event of a patient from which a diagnosis of an abnormal urinary tract condition can be made. (Emphasis added.) (See par. [0002] of Holt). Put another way, if the uroflowmetry device of Holt requested the device user to release 
Accordingly, claim 21 is in condition for allowance over Holt and a notice to that effect is hereby respectfully requested.”

However, the arguments pertaining the first paragraph of this section of arguments have already been addressed above. Additionally, does disclose or suggest "a control device communicatively coupled to the sensor and configured to receive the sensor signal therefrom, the control device being configured to output an indication to a user to adjust the feed rate in response to determining, based on the sensor signal, that the feed rate of the ingredient is one of greater than or less than a predefined feed rate". (See Fig. 11, 1106)(See Para. 44, 74 &79) (See Para. 45) (See Para. 82-83) (See Para. 61) (See Claim 5). Para. 83 of Holt additionally discloses that “In exemplary embodiments, the raw voltage value read from the sensors, the calculated flow rate and/or urine, other fluid, and/or another substance height and/or volume is transmitted to an external device using the at least one communication module 1212.” Given the broadest reasonable interpretation, the user is able to interpret the measurement undergone, and adjust the feed rate in response to determining, based on the sensor signal, that the feed rate of the ingredient is one of greater than or less than a predefined feed rate. Therefore, the claimed limitation is met. Therefore, the argument is not persuasive.

Applicant additionally states:
 
“As another example, dependent claim 10 has been amended and recites in part "wherein, in response to the sensor signal, the household appliance is configured to output an indication to a user, the indication configured to indicate to the user whether the ingredient is being fed into the food preparation container too quickly" in the context of the claim. In paragraph [0058] relied on by the Office Action, Holt states that "the button can be pressed by the user to indicate the beginning and/or end of a voiding event during which measurement occurs." In other words, Holt 
[0026] In one embodiment, the household appliance is configured such that an indication is outputted to the user, which indicates to the user whether the ingredient, at the moment, is being fed into the food preparation container too quickly or too slowly. Thus, the user is able to adjust the feeding quantity of feeding speed. The reproducibility and quality of the cooking result can thus be enhanced. 
In particular, the indication is an acoustic and/or visual indication. In particular, the household appliance has a display for outputting the visual indication. [...] (Emphasis added.) 
In contrast to the present disclosure, Holt is silent as to the uroflowmetry device of Holt indicating to the user that their release of urine is either too fast or too slow. Indeed, such an indication would be wholly inconsistent with Holt's goal of measuring a natural voiding event of a patient from which a diagnosis of an abnormal urinary tract condition can be made. (Emphasis added.) (See par. [0002] of Holt). For at least these reasons, claim 10 is patentable over Holt and a notice to that effect is hereby respectfully requested. 
Applicant reserves the right to argue further reasons for patentability of claims 2-5, 10-12, 14, and 17 in future papers.”

However, Holt does disclose "wherein, in response to the sensor signal, the household appliance is configured to output an indication to a user, the indication configured to indicate to the user whether the ingredient is being fed into the food preparation container too quickly". (See Fig. 11, 1106)(See Para. 44, 74 &79) (See Para. 45) (See Para. 82-83) (See Para. 61) (See Claim 5). Para. 83 of Holt additionally discloses that “In exemplary embodiments, the raw voltage value read from the sensors, the calculated flow rate and/or urine, other fluid, and/or another substance height and/or volume is transmitted to an external device using the at least one communication module 1212.” Given the broadest reasonable interpretation, the user is able to interpret the measurement undergone and displayed, and determine whether the substance is being fed into the container too quickly. Therefore, this claimed limitation is met and this argument is not persuasive. 

Applicant additionally states:
 
“IV. REJECTIONS UNDER 35 U.S.C. § 103 
The Office Action rejected claims 6-9, 15-16, and 18-20 under 35 U.S.C. § 103 as allegedly being unpatentable over Holt. 
Claims 6-9 depend from an allowable independent claim 1 and, as such, are in condition for allowance over the references of record. Claims 15-16 and 18-20 depend from an allowable independent claim 13 and, as such, are in condition for allowance over the references of record. Moreover, each of claims 6-9, 15-16, and 18-20 recites separately patentable subject matter. 
As one example, claim 6 recites as amended "a length of the sensor in the feed direction corresponding to a value within a range between one and two times a diameter of the sensor." As stated in at least paragraph [0018] of Applicant's Specification, "an electrostatic-induction-based sensor works particularly reliably and precisely for detecting a feeding quantity if the sensor length is no larger than twice the size of the sensor diameter and/or no smaller than the sensor diameter." Such a sensor is particularly advantageous when using ingredients that include particles, such as powder grain of flour. (Applicant's Specification, par. [0012].) Holt makes no mention of the length of the sensor of Holt being based on a diameter of the sensor, let alone disclose or suggest "a length of the sensor in the feed direction corresponding to a value within a range between one and two times a diameter of the sensor," as recited in claim 6. As such, claim 6 defines over Holt for at least these reason. Moreover, while different in scope from one another, claim 15 includes recitations similar to those of claim 6 and, as such, claim 15 is patentable over Holt for at least similar reasons. 
As still another example, claim 22 is new and recites in part "wherein the sensor is ring- shaped." Holt is entirely silent as to the urine flow sensor of Holt being ring-shaped. To the contrary, as shown in at least FIGS. ID, 2G, and 3A of Holt reproduced below for ease of reference, the sensor 112 of Holt is not ring-shaped. 
As yet another example, claim 23 is new and recites in part "wherein the sensor comprises an electrode and an insulating layer covering a side of the electrode past which the ingredient moves when being fed into the food preparation container." As stated in paragraph [0013] of the Applicant's Specification:
[0013] In one embodiment, the electrostatic-induction-based sensor comprises an electrode and/or an electrostatic shielding means for the electrode. The electrode consists of an electrically conductive material, in particular metal. The shielding means, which may be configured as a separate component or a coating, consists of an electrically insulating material, such as plastic. Thus, the material shielding means is not electrically conductive. In particular, the shielding means is disposed adjacent to the electrode, preferably in such a manner that an ingredient, when fed into the food preparation container, moves past the electrode on one side of the electrode-hereinafter also referred to as inner face and the shielding means adjoins the opposite side of the electrode. In particular, the shielding means is disposed exactly between the electrode and the component to which the electrode, together with the shielding means, is attached or into which it is integrated. In a preferred configuration, the electrode has an insulating layer on the side which the ingredient 
passes when it is conveyed, in order to reduce interfering influences. (Emphasis added.) 
Holt fails to disclose or suggest a sensor including an electrode and an insulating layer covering at least one side of the electrode, as recited in claim 23. 
Applicant reserves the right to argue further reasons for patentability of claims 6-9, 15-16, and 18-20 in future papers.”

Regarding the Clam 6 & 15 argument, Holt discloses the general conditions of the claimed invention except for the express disclosure of the sensor length corresponding to between a range of one to two times a sensor diameter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor length corresponding to between a range of one to two times a sensor diameter, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore, this argument is not persuasive.
Regarding the Claim 22 argument, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431. Therefore, this argument is not persuasive.
Regarding the Claim 23 argument, Holt does disclose a sensor including an electrode and an insulating layer covering at least one side of the electrode. The sensor (112) comprises an electrode (116) and an insulating layer covering a side of the electrode past which the ingredient moves (See Para. 44, 49-52) (See Fig. 5). Therefore, this argument is not persuasive.

Applicant’s additional arguments, filed 03/15/2021, with respect to the rejection(s) of claim(s) 5 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claim and US20100005903A1.
Applicant additionally states:
 
“As one example, claim 5 has been amended and now recites in part "wherein the sensor is shaped as a closed contour and the food preparation container is below the sensor such that the ingredient moves past an inner face of the sensor prior to entering the food preparation container." Holt fails to disclose a food preparation container such that fed ingredients pass a closed-contour sensor prior to entering the food preparation container. For at least similar reasons, Holt fails to disclose the recitations of claim 5 "wherein the sensor is shaped as a closed contour and the food preparation container is below the sensor such that the ingredient moves past an inner face of the sensor prior to entering the food preparation container."”

Examiner finds this argument persuasive. However, this argument is made in view of the amended claims. See new grounds for rejection below.
Claim Objections
The claim objections of the previous Office Action have been remedied by the amended claims. As such, the claim objections of the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 112
The 35 USC 112(b) claim rejections of the previous Office Action have been remedied by the amended claims. As such, the 35 USC 112(b) claim rejections of the previous Office Action are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-14, 17, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170105670A1 , herein referred to as Holt.
Regarding Claim 1, Holt discloses a household appliance for preparing food (intended use as device is capable of receiving liquids and solids, see Para. 37), the household appliance comprising: a food preparation container (Fig. 1A, 102) configured to receive an ingredient for food preparation (liquid or solid), at least one sensor configured to provide a sensor signal corresponding to a feeding quantity of an ingredient as the ingredient is fed into the food preparation container (Fig. 1, 112) without the ingredient coming in contact with the sensor (See Para. 49) (See Para. 91) (See Claim 1), and a control device configured to determine the feeding quantity based on the sensor signal (Fig. 11, 1106)(See Para. 44, 74 &79).

Regarding Claim 2, Holt discloses the household appliance according to claim 1, wherein the sensor (112) is arranged such that the ingredient (liquid or solid) travels past the sensor when fed into the food preparation container (102) (See Para. 2) and the sensor is arranged at an upper side during operation of the food preparation container (See annotated Fig. 1A below).

    PNG
    media_image1.png
    773
    618
    media_image1.png
    Greyscale

Regarding Claim 3, Holt the household appliance according to claim 2, wherein the sensor (112) is an electrostatic- induction-based sensor (See Para. 44).

Regarding Claim 4, Holt discloses the household appliance according to claim 3, wherein the electrostatic-induction-based sensor (112) comprises an electrode and an electrostatic shield for the electrode (Abstract: “an electrical shield between the substance entering the container portion and the sensing device”) (The sensing device comprises electrode) (See Para. 44) (See Para. 2).


Regarding Claim 10, Holt discloses the household appliance according to claim 1, wherein, in response to the sensor signal (See Para. 44), the household appliance is configured to output an indication to the user (See Para. 58), the indication configured to indicate to the user whether the ingredient being fed into the food preparation container too quickly (See Para. 58) (See Para. 44) (See Para. 61).

Regarding Claim 11, Holt discloses the household appliance according to claim 10, wherein the sensor (112) is an electrostatic-induction- based sensor (See Para. 44).

Regarding Claim 12, Holt discloses the household appliance according to claim 11, further comprising a weight sensor configured to monitor the determined feeding quality (See Para 44 & 70)

Regarding Claim 13, Holt discloses a household appliance for preparing food (device can process liquids and solids, see Para. 37) comprising, a food preparation container (102) configured to receive an ingredient (liquid or solid) for food preparation, an attachment (See annotated Fig. 1A below) configured to couple to the food preparation container (102) and formed to include at least one sensor (112) configured to cooperate with the food preparation container to emit a sensor signal indicative of a feeding quantity of an ingredient as the ingredient is fed into the food preparation container (Para. 2), and a control device (1106) configured to determine the feeding quantity based on a sensor signal (Para. 79).


    PNG
    media_image2.png
    806
    646
    media_image2.png
    Greyscale


Regarding Claim 14, Holt discloses the household appliance according to claim 13, wherein the attachment (See annotated Fig. 1A above) is coupled to a lid (bottom surface of 102) configured to couple to a portion of the food preparation container (102) (See Fig. 1A).

Regarding Claim 17, Holt discloses the household appliance according to claim 13, wherein the control device (1106) is configured to determine a feeding quantity based on the sensor signal using a calibration curve (See Para. 79).

Regarding Claim 21, Holt discloses a household appliance for preparing food (intended use as device is capable of receiving liquids and solids, see Para. 37), the household appliance comprising: a food preparation container (102) configured to receive an ingredient for food preparation (liquid or solid); at least one sensor configured to provide a sensor signal corresponding to a feed rate of the ingredient as the ingredient is fed into the food preparation container (112) without the ingredient coming in contact with the sensor (See Para. 49) (See Para. 91) (See Claim 1); and a control device communicatively coupled to the sensor and configured to receive the sensor signal therefrom (Fig. 11, 1106)(See Para. 44, 74 &79), the control device being configured to output an indication to a user to adjust the feed rate in response to determining, based on the sensor signal, that the feed rate of the ingredient is one of greater than or less than a predefined feed rate (Para. 45) (Para. 82-83)(Claim 5) (Para. 61).

Regarding Claim 23, Holt discloses the household appliance according to claim 1, wherein the sensor (112) comprises an electrode (116) and an insulating layer covering a side of the electrode past which the ingredient moves when being fed into the food preparation container (See Para. 44, 49-52) (See Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-9, 15-16, 18-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt.

Regarding Claim 6, Holt discloses the household appliance of claim 1, wherein the sensor extends in a feed direction of the ingredient (Sensor 112 has a sensor length in the feed direction), the feed direction of the ingredient being a direction in which the ingredient is fed into the food preparation container (See Para. 2). 
Holt discloses the general conditions of the claimed invention except for the express disclosure of a length of the sensor in the feed direction corresponding to a value within a range between one and two times a diameter of the sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor length corresponding to between a range of one and two times a diameter of the sensor, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 7, Holt discloses the household appliance according to claim 6, wherein the sensor (112) is coupled to a lid of the food preparation container (See Para. 53, lines 17-24).

Regarding Claim 8, Holt discloses the household appliance according to claim 7, wherein the control device (1106) is configured to determine a feeding quantity based on the sensor signal using a calibration curve (See Para. 79).


Regarding Claim 9, Holt discloses the household appliance according to claim 8, further comprising a weight sensor configured to generate the calibration curve (See Para. 44 & 70).

Regarding Claim 15, Holt discloses the household appliance according to claim 14, wherein the sensor extends in a feed direction of the ingredient (Sensor 112 has a sensor length in the feed direction), the feed direction of the ingredient being a direction in which the ingredient is fed into the food preparation container (See Para. 2).
Holt discloses the general conditions of the claimed invention except for the express disclosure of a length of the sensor in the feed direction corresponding to a value within a range between one and two times a diameter of the sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor length corresponding to a value within a range of one and two times a diameter of the sensor, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering 

Regarding Claim 16, Holt discloses the household appliance according to claim 15, wherein, in response to the sensor signal (See Para. 44), the household appliance is configured to output an indication to a user (See Para. 58), the indication configured to indicate to the user whether the ingredient is being fed into the food preparation container too slowly (See Para. 58 & 44).

Regarding Claim 18, Holt discloses the household appliance according to claim 6.
Holt discloses the claimed invention except for wherein the sensor is integrated into a lid of the food preparation container. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor integrated into a lid of the food preparation container, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
 
Regarding Claim 19, Holt discloses the household appliance according to claim 6.
Holt discloses the claimed invention except for wherein the sensor is integrated into an attachment of a lid of the food preparation container. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the sensor integrated into an attachment of a lid of the food preparation container, since it has been held that forming in one piece an article which has formerly been formed in two pieces and 

Regarding Claim 20, Holt discloses the household appliance according to claim 19, wherein the attachment of a lid (bottom surface of 102) of the food preparation container (102) is shaped as a funnel (See Fig. 1A, 102 is channeled as a funnel).


Regarding Claim 22, Holt discloses the household applicant according to claim 1.
Holt is silent wherein the sensor is ring- shaped.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt, and further in view of US20100005903A1, herein referred to as Beavis.

Regarding Claim 5, Holt discloses the household appliance according to claim 4, wherein the sensor is shaped as a closed contour and the food preparation container (102) is below the sensor (Fig. 1B, sensor 112 is placed inside container 102 (ie: at point of connection, container 102 is below sensor 112)) (See Fig. 2B).
Holt is silent wherein such that the ingredient moves past an inner face of the sensor prior to entering an interior of the food preparation container.
Beavis teaches an analogous invention wherein such that the ingredient (28) moves past an inner face of a sensor (306) prior to entering an interior of the food preparation container (30) (See Fig. 4), for the purpose of providing improved sensing of quantity of fluid in a chamber (See Para. 7), thereby meeting the limitation of the claimed ingredient movement configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Holt, with the ingredient movement configuration, as taught by Beavis, in order to have provided improved sensing of quantity of fluid in a chamber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725